 

Case 1:20-cv-07182-GBD-KNF Document 11 Filed@'12/02/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Carolyn Buff, a

Plaintitf(s), "bee , 02 ay
-against- 20cv7 182(GBD) .
PRO SE PRETRIAL
United States of America; US Treasury Department CONFERENCE

Internal Revenue Service (IRS); Celeste Neal IRS
Disclosure Manager; Eric Gadsden IRS Disclosure
Specialist,

Defendant(s).
Xx

 

Pro se Plaintiff and counsel for all parties are hereby notified that this case is referred to
Magistrate Kevin N. Fox for the purposes of Case Management and Scheduling pursuant to
Federal Rule Civil Procedure 16. You are directed to furnish all attorneys in this action with
copies of this order and enclosures. If you are unaware of the identity of counsel for any of the
parties, you must send a copy of the notice and rules to that party personally.

All correspondence to the Court should be addressed to the chambers of Magistrate
Judge Kevin N. Fox and submitted to the Pro Se Intake Unit, located in the Thurgood Marshail
United States Courthouse, 40 Foley Square, New York, New York 10007 telephone (212) 805-
0175.

Any procedural questions by Pro Se plaintiff should be addressed to the Office of Pro Se
Intake Unit at (212) 805-0175.

Dated: December 2, 2020
New York, New York

S@ ORDERED:

orgé/B. Daniels
nitedStates District Judge

 
